Exhibit 10.2

INDEPENDENT CONTRACTOR AGREEMENT

This INDEPENDENT CONTRACTOR AGREEMENT (“Agreement”) is made and entered into as
of April 23, 2012, by and between Pro-Dex, Inc. (the “Company”), with its
principal place of business located at 2361 McGaw Ave., Irvine, California
92614, and Mark Murphy (“Independent Contractor”), an individual with his
principal place of business located at 21295 Clear Haven Drive, Yorba Linda, CA
92886.

RECITALS

WHEREAS, Independent Contractor served as the Company’s Chief Executive Officer
and President through April 20, 2012 and therefore possesses knowledge and
experience of value to the Company; and

WHEREAS, the Company desires to engage the services of Independent Contractor on
a non-exclusive, short-term basis to assist with transitioning a new executive
in these positions.

AGREEMENT

NOW, THEREFORE, for and in consideration of the premises and the mutual
promises, covenants and agreements hereinafter set forth, Company and
Independent Contractor agree as follows:

1. Engagement. The Company hereby engages the services of Independent
Contractor, and Independent Contractor agrees to provide, the services described
further herein.

2. Term and Termination.

2.1 Term. The term of this Agreement shall be from April 23, 2012 through
October 23, 2012 (the “Term”), unless earlier terminated as provided herein, or
unless extended by mutual agreement expressed in writing signed by both parties
prior to the expiration of the Term.

2.2 Termination. Notwithstanding anything in this Agreement to the contrary:

2.2.1 The Term may be terminated by either party at any time without advance
notice, upon a material breach by the other party of any of its or his
obligations hereunder; and

2.2.2 The Term may be terminated without cause by either party upon three
(3) days written notice to the other.

3. Fees and Expenses; Services.

3.1 Fees. During the Term, the Company shall pay Independent Contractor as
follows:

3.1.1 For services performed during the Term, the Company will pay Independent
Contractor at the rate of Five Thousand Dollars ($5,000) per month (prorated for
any partial month resulting from the termination of the Term prior to its
expiration or otherwise), payable on the twenty-third day of each month, with
the first payment being made on May 23, 2012 and the last payment being made on
October 23, 2012, for a total consulting fee of Thirty Thousand Dollars
($30,000). Independent Contractor will be responsible to provide up to forty
(40) hours of consulting time per month for this flat fee, but the Company’s
failure to require this number of hours shall not relieve it of its obligation
to pay this minimum fee. Unused hours during any month will not be carried
forward to any subsequent month.

 

-1-



--------------------------------------------------------------------------------

3.1.2 In the event Company requests, and Independent Contractor performs
services for Company during the Term, in excess of the forty (40) hours in any
one month, the Company will pay $200 per hour for each such excess hour of
service performed. Such payment will be made within two (2) weeks of the
submission of the report of hours incurred as described in Section 4.1.

3.2 Supplies and Equipment. Except to the extent that the Company may determine
it to be more convenient for Independent Contractor to use equipment and
supplies already owned by the Company at site(s) where Independent Contractor is
performing services, Independent Contractor shall be responsible for furnishing,
at his expense, all equipment and supplies necessary for the provision of his or
his services hereunder.

4. Additional Requirements for Services to Be Performed.

4.1 Reporting. Independent Contractor shall regularly report, but no less than
weekly during the Term, on the progress of completion of tasks, and the hours
incurred in performing such tasks, to Michael Berthelot, or any other Company
representative designated by him.

4.2 Best Efforts. Independent Contractor agrees to use his best efforts in
providing services under the terms of this Agreement.

4.3 No Subcontracting. Independent Contractor is being engaged to perform
personal services within his asserted areas of professional expertise, and shall
not delegate or subcontract any portion of the services to be performed
hereunder.

5. Independent Contractor Relationship.

5.1 No Employment Relationship. The Company and Independent Contractor each
expressly agree and understand that they are creating an independent contractor
relationship, and that Independent Contractor shall not be considered an
employee of the Company for any purpose. Independent Contractor is not entitled
to receive or participate in any medical, retirement, vacation, paid or unpaid
leave, or other benefits provided by the Company to its employees. Independent
Contractor is exclusively responsible for all Social Security, self-employment,
and income taxes, disability insurance, workers’ compensation insurance, any
other statutory benefits otherwise required to be provided to employees, and all
fees and licenses, if any, required for the performance of the services
hereunder. Immediately upon entering into this Agreement, Independent Contractor
agrees to provide the Company with a completed and signed Form W-9, Request for
Taxpayer Identification Number and Certification. Company will report all income
to Independent Contractor on IRS Form 1099. Independent Contractor understands
and agrees that he is solely responsible for all income and/or other tax
obligations, if any, including but not limited to all reporting and payment
obligations, if any, which may arise as a consequence of any payment under this
Agreement. Independent Contractor agrees to indemnify the Company for any claims
or obligations asserted to the contrary by Independent Contractor.

5.2 Nonexclusivity of Services Other Than to Competitors. This Agreement shall
not restrict Independent Contractor from performing services for other clients
or businesses; provided, however, that during the Term of this Agreement,
Independent Contractor shall not apply, bid, or contract for; or undertake any
employment, independent contractor work, or consulting work with, any competitor
of Company. The determination of which businesses constitute “competitors” of
Company shall be solely within the exclusive discretion of the Company.

 

-2-



--------------------------------------------------------------------------------

6. Conflicts of Interest and Ethical Conduct.

6.1 Performance of Services for Competitors. Independent Contractor will notify
the Company immediately if, during the Term, he engages, or proposes to engage,
in the performance of services for any competitor of Company, or any vendor to
or customer of the Company. If Independent Contractor performs services, whether
as an employee or an independent contractor, for a competitor of Company during
the Term of this Agreement, Company may terminate this Agreement immediately and
without further obligation. Additionally, to avoid the appearance or existence
of a conflict of interest, during the Term, Independent Contractor must fully
disclose in advance to Company the terms of any proposed or actual services for
a vendor or customer of Company, and Company shall have the right in its sole
discretion to disapprove the transaction on conflict of interest grounds, or
alternatively to terminate this Agreement immediately and without further
obligation to Independent Contractor.

6.2 Compliance with Applicable Laws. Independent Contractor, in his performance
under this Agreement, shall comply with all applicable federal, state, and local
laws and regulations.

6.3 Solicitation of Company Personnel. Independent Contractor agrees to refrain
from any solicitation or recruitment (directly or indirectly) of any of
Company’s employees during the term of this Agreement and for a period after the
expiration or termination of this Agreement equal in duration to the duration of
this Agreement. General solicitation, not directed at Company’s employees, will
not constitute a violation of this Section.

6.4 Conditions Imposed by Company’s Customers or Vendors. Company’s customers or
vendors may from time to time impose restrictions or conditions, including
conditions of confidentiality, on Company and personnel working with the
Company. Independent Contractor agrees that such terms and conditions, of which
he has been notified in writing, form an integral part of this Agreement, and
Independent Contractor covenants and agrees to accept and comply with such
additional terms and conditions.

7. Confidentiality and Non-Disclosure.

7.1 Confidential Information Defined. As used herein, the term “Confidential
Information” shall mean and include, without limitation, any and all trade
secrets, secret processes, marketing data, marketing plans, marketing
strategies, customer names and addresses, prospective customer lists, data
concerning Company’s products and methods, computer software, files and
documents, and any other information of a similar nature disclosed to
Independent Contractor or otherwise made known to him as a consequence of or
through his relationship with the Company.

7.2 Confidential Information Belongs to Company. All notes, data reference
materials, memoranda, documentation and records in any way incorporating or
reflecting any of the Confidential Information shall belong exclusively to
Company, and Independent Contractor agrees to return the originals and all
copies of such materials in his possession, custody or control to the Company
upon request or upon termination or expiration of the Term of this Agreement.

7.3 Confidentiality Obligation. Independent Contractor agrees during the Term of
this Agreement and thereafter to hold in confidence and not to directly or
indirectly reveal, report, publish, disclose or transfer any of the Confidential
Information to any other person or entity, or utilize any of the Confidential
Information for any purpose, except in the course of services performed under
this Agreement.

7.4 Injunctive Relief in Event of Breach. Because of the unique nature of the
Confidential Information, the undersigned understands and agrees that Company
will suffer irreparable harm in the event that Independent Contractor fails to
comply with any of his obligations under this Section 7, and that monetary
damages will be inadequate to compensate Company for such breach. Accordingly,
Independent Contractor agrees that Company will, in addition to any other
remedies available to it at law or in equity, be entitled to injunctive relief
to enforce the terms of this Section 7.

 

-3-



--------------------------------------------------------------------------------

8. Representations and Warranties. Independent Contractor hereby represents and
warrants that, as of the date hereof and continuing throughout the term of this
Agreement, he is not and will not be in any way restricted or prohibited,
contractually or otherwise, from entering into this Agreement or performing the
services contemplated hereunder.

9. Miscellaneous.

9.1 Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the subject matter hereof and supersedes and replaces
any oral or written agreements heretofore entered into between the parties. This
Agreement cannot be modified, or any performance or condition waived, in whole
or in part, except by a writing signed by the party against whom enforcement of
the modification or waiver is sought. The waiver of any breach of any term or
condition of this Agreement shall not be deemed to constitute the waiver of any
other breach of the same or any other term or condition.

9.2 Interpretation, Severability and Reformation. Whenever possible, each
provision of this Agreement shall be interpreted in such a manner as to be valid
and effective under applicable law. If any provision of this Agreement shall be
unlawful, void or for any reason unenforceable, it shall be deemed separable
from, and shall in no way affect the validity or enforceability of, the
remaining provisions of this Agreement, and the rights and obligations of the
parties shall be enforced to the fullest extent possible.

9.3 Survival. To the extent consistent with this Agreement, all representations,
warranties and post-termination obligations contained in this Agreement shall
survive the expiration of the Term, or the termination, of this Agreement.

9.4 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of Company and to any of its successors. This Agreement is not
assignable by Independent Contractor, but shall be binding upon and, to the
extent provided for in this Agreement, inure to the benefit of Independent
Contractor’s heirs, executors, administrators and legal representatives.

9.5 Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

 

-4-



--------------------------------------------------------------------------------

9.6 Governing Law. The validity and effect of this Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of
California without reference to conflicts of laws principles.

IN WITNESS WHEREOF, the parties hereto have executed this Independent Contractor
Agreement as of the date first above written.

 

COMPANY:

    By:   /s/ Harold A. Hurwitz      

Harold A. Hurwitz

     

Chief Financial Officer

    By:   /s/ William L. Healey      

William L. Healey

     

Chairman of the Board

INDEPENDENT CONTRACTOR:

      /s/ Mark Murphy      

Mark Murphy

 

-5-